Citation Nr: 0006400	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-01 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's net worth is a bar to payment of VA 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
September 1948.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision from the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The sole issue on appeal concerns 
whether the veteran's net worth is a bar to payment of 
nonservice-connected pension benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The appellant reported $76,000.00 in liquid assets, 
annual income of approximately $22,570.00, and estimated 
annual expenses of $26,885.00.  The veteran's expenses exceed 
his income by approximately $4,315.00 per year.

3.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for his maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
pension benefits.  38 U.S.C.A. §§ 1543, 5107 (West 1991); 38 
C.F.R. §§ 3.274, 3.275 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value are 
available that may be obtained, and which have not already 
been requested or associated with his claims folder.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

The law authorizes the payment of pension benefits to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from a disability which is 
not the result of the veteran's willful misconduct.  38 
U.S.C.A. §§ 1502, 1521.  A total disability rating is based 
primarily on the average impairment in earning capacity, that 
is, upon the economical or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided, that permanent 
and total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 4.15 (1999).  All 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  38 C.F.R. § 4.17 
(1999).

Basic entitlement exists if a veteran does not have annual 
income in excess of the applicable maximum annual rate of 
pension justified in 38 C.F.R. § 3.23 (1999).  The veteran 
has reported that his current expenses exceed his income by 
approximately $360 per month.

Furthermore, the veteran reported in June 1997 that he and 
his spouse had assets totally approximately $76,000 in 
individual retirement accounts.  A corpus of estate 
determination was made by the RO in August 1997.  The veteran 
was noted to be 70 years old at that time.  His spouse was 
also 70.  The veteran's life expectancy was determined to be 
13.2 years.  The RO noted that although the appellant's 
annual expenses exceeded his annual income, given the size of 
his net worth, it was reasonable that the veteran use some of 
his net worth to cover his extra expenses.

Under the law, a pension payable to a veteran shall be denied 
or discontinued when the corpus of the estate is such that 
under all the circumstances, including consideration of the 
annual income of the veteran, it is reasonable that some part 
of the corpus of the estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. § 1522(a) (West 1991); 38 C.F.R. § 
3.274(c) (1999).  The terms "corpus of estate" and "net 
worth" mean the market value, less mortgages or other 
encumbrances, of all real and personal property owned by the 
claimant, except the claimant's dwelling (single family 
unit), including a reasonable lot area, and personal effects 
suitable to and consistent with the claimant's reasonable 
mode of life.  38 C.F.R. § 3.275(b) (1999).  In determining 
whether some part of the claimant's estate should be consumed 
for the claimant's maintenance, consideration will be given 
to the amount of the claimant's income together with the 
following: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents who meet the definition of "member of the 
family"; and potential rate of depletion, including unusual 
medical expenses for the claimant and the claimant's 
dependents.  38 C.F.R. § 3.275(d) (1999).

These requirements are inherent in the concept of the pension 
program, which is intended to aid veterans and their 
dependents who are unable to provide themselves with the 
basic necessities.  Consideration of the above mentioned 
factors is necessary since it is inconsistent with the 
pension program to allow a claimant to collect a pension 
while simultaneously retaining a sizable estate.  The Board 
recognizes that there are no precise guidelines VA must 
follow in determining what size estate precludes payment of 
pension benefits.

Here, the pertinent question is whether it is reasonable for 
a portion of the estate in question to be consumed to provide 
for the appellant's maintenance.  The appellant reported 
total monthly income of $1,880.93, and total monthly expenses 
of $2,240.43.  His net liquid assets were reported to be 
$76,000.  The veteran has argued that the assets he has 
accumulated will be necessary for the long term care of his 
spouse, should she require nursing home type care.  Aside 
from such future considerations, the veteran's liquid assets 
are presently sufficient to offset his monthly deficit for 
more than 17 years.

The Board concludes that the appellant has sufficient assets 
to meet his and his spouse's necessary living expenses for 
the expected remainder of his life.  His concerns for his 
spouse's long-term care are understandable, but entitlement 
to improved pension benefits is based on current net worth 
and financial needs, not future expenses that, at this point, 
are speculative.  Should the corpus of the estate become 
significantly depleted by increased expenditures or for other 
reasons, he may again file a claim for improved pension 
benefits.  However, based upon the current record, the Board 
finds that the corpus of the estate is of sufficient size 
such that some portion of it should be consumed to defray the 
costs of the veteran's maintenance.  Accordingly, the Board 
concludes that the veteran's net worth currently is a bar to 
receipt of improved pension benefits.


ORDER

The veteran's claim for pension benefits is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

